FILE COPY




SHARON KELLER                                                                                         DEANA WILLIAMSON
 PRESIDING JUDGE                  COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                          (512) 463-1551
                                        P.O. BOX 12308, CAPITOL STATION
MIKE KEASLER
BARBARA P. HERVEY                             AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
BERT RICHARDSON                                                                                        GENERAL COUNSEL
                                                                                                         (512) 463-1597
KEVIN P. YEARY
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER
  JUDGES



                                                 November 18, 2020

  10th Court of Appeals Clerk                                 District Clerk McLennan County
  Nita Whitener                                               Jon Gimble
  McLennan County Courthouse                                  P.O. Box 2451
  501 Washington Ave., Rm 415                                 Waco, Tx 76703
  Waco, TX 76701                                              * Delivered Via E-Mail *
  * Delivered Via E-Mail *

  Re: Ukwuachu, Samuel
  CCA No. PD-0776-19                                                                    COA No. 10-15-00376-CR
  Trial Court Case No. 2014-1202-C2

            The court has issued an opinion on the above referenced cause number.

                                                                           Sincerely,




                                                                           Deana Williamson, Clerk



  cc:      District Attorney Mclennan County (Delivered Via E-Mail)
           William A. Bratton, Iii (Delivered Via E-Mail)
           Presiding Judge 54th District Court (Delivered Via E-Mail)
           John R. Messinger (Delivered Via E-Mail)




                        SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                             WEBSITE WWW.TXCOURTS.GOV/CCA